902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ralph C. WARD, Defendant-Appellant.
No. 89-6704.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1989.Decided May 2, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CR No. 87-275-B)
Ralph C. Ward, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Ralph C. Ward appeals from the district court's order denying his motion for a reduction of sentence pursuant to Fed.R.Crim.P. 35.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Ward, CR No. 87-275-B (D.Md. May 17, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.